COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00245-CV


IN THE INTEREST OF S.G., I.G.,
AND B.G., CHILDREN




                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-98069J-13

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      After a bench trial, the trial court terminated Appellant Father’s parental

rights to youngest daughter, B.G., and named Appellee Texas Department of

Family and Protective Services (TDFPS) permanent managing conservator

(PMC) of S.G., I.G., and B.G. In four points, Father contends that the trial court

erred by permitting him to proceed to trial without counsel and that the evidence

      1
       See Tex. R. App. P. 47.4.
is legally and factually insufficient to support termination. Because we hold that

the trial court did not reversibly err and that the evidence is legally and factually

sufficient to support the termination of Father’s parental rights to B.G., we affirm

the trial court’s judgment.

      Initially, we note that the trial court did not order Father to pay child

support. Daughter S.G., who has since turned eighteen years old, is therefore

not part of this appeal. 2 Further, Father’s last three points pertain only to the

termination of the parent-child relationship between B.G. and him.

Absence of Trial Counsel

      In his first point, Father contends that the trial court erred by allowing him

to proceed to trial without an attorney. Father did not request appointed trial

counsel or raise indigence before trial. During the announcement of trial, the

following exchange between the trial court and Father occurred:

      THE COURT:          And, sir, please state your name for the record.

      . . . FATHER:       [I.G.]

      THE COURT:          And you’re [I.G.,] Jr.; is that correct?

      2
        See Tex. Fam. Code Ann. §§ 101.003 (defining child as “a person under
18 years of age who is not and has not been married or who has not had the
disabilities of minority removed for general purposes”) (emphasis added),
263.404 (providing that “[t]he court may render a final order appointing the
department as managing conservator of the child”) (West 2014) (emphasis
added); see also In re E.H., No. 02-07-00343-CV, 2008 WL 2404490, at *1 (Tex.
App.—Fort Worth June 12, 2008, no pet.) (mem. op.) (dismissing appeal as moot
because child had turned 18 during pendency of appeal and appealing parent
had not been ordered to pay child support).



                                          2
. . . FATHER:   No—yes, yes.

THE COURT:      Is that your name?

. . . FATHER:   Yes.

THE COURT:      Okay. And I have a note in the file that you’re
                representing yourself. Is that correct?

. . . FATHER:   Yes, ma’am.

THE COURT:      And you’re aware that you may have a right to
                have an attorney represent you?

. . . FATHER:   I don’t see I need one. I ain’t got no lies. I just
                got the truth to say.

THE COURT:      Okay.

. . . FATHER:   I mean, y’all can ask me anything you want, and
                I’ll tell you this truth 100 percent, ma’am.

THE COURT:      All right. Well, I just want to make sure you
                understand that if you’re indigent you have a right
                to have a court-appointed attorney represent you
                in this proceeding, and the Court would appoint
                one for you. So I assume you’ve been told that in
                the past.

. . . FATHER:   Yes.

THE COURT:      On several occasions?

. . . FATHER:   Yes. But, like I said, ma’am, I—I don’t—I don’t
                believe I need one.

THE COURT:      All right. That’s your decision. I just want to
                make sure you understand your rights.

....

THE COURT:      The alleged father of the children is [Father], who
                appears here today. The Court will make note of
                a few things.



                               3
                       First of all, the Court will make note that
                you have executed a waiver of service
                acknowledging a receipt of the original petition in
                this cause, and that waiver is on file with this
                court. The Court will also make note for the
                record that on file with this court is a Certificate of
                Paternity Registry Search, indicating that a
                diligent search of the paternity registry has been
                made, and no notice of intent to claim paternity
                has been located concerning any of the children
                the subject of this suit.         And those three
                documents are on file with this court, and the
                Court will take note of that. The Court will further
                make note for the record that also on file with this
                court is a letter from the State Registrar of Texas
                Vital Statistics.

. . . FATHER:   Ma’am.

THE COURT:      Yes.

FATHER:         I think I might need an attorney, because half of
                that stuff you just said, I don’t—I don’t
                understand, like the (inaudible).

                (Interruption by reporter.)

THE COURT:      All right. Well—

. . . FATHER:   Those blue papers, I didn’t understand.

THE COURT:      I always think you need to have an attorney
                represent you. That would be my advice. The
                problem we have is that we’re at trial right here
                today.

. . . FATHER:   I just didn’t understand what that blue—when you
                were talking about the blue papers.

THE COURT:      Right. But if you want an attorney, then I would
                consider appointing one for you and then setting
                this in just a couple of weeks and having another
                trial so you’d have time to meet with your
                attorney.


                                4
                               The blue papers are—I’m making note of
                        documents on file in this court. There is a
                        paternity registry, children who are born that are
                        not born as part of a marriage. Then to establish
                        whether—if someone wants to claim that they’re
                        the father to the children, then they can file with
                        this paternity registry.

      . . . FATHER:     I was—I am the father.

      THE COURT:        That’s all right. You can claim that in court.

      . . . FATHER:     I mean, I’m on their birth certificates.

      THE COURT:        All right. And that’s fine. The Court just doesn’t
                        know that. So we can just have you claim that as
                        part of the court. I’m just making note for the
                        record of the documents on file with this court at
                        this time.

                              All right. Do you want me to recess this
                        matter so you can get an attorney?

      . . . FATHER:     No, no. Let’s continue, please.

      THE COURT:        All right. Well, if you have any—if you want to
                        have an attorney, I will recess this matter and
                        appoint an attorney and give you time to work
                        with your attorney.

      . . . FATHER:     No. Let’s continue.

      THE COURT:        All right. If you have any questions, if you’ll just
                        raise your hand, I’ll stop and try to do a better job
                        of explaining things to you. All right?

      . . . FATHER:     All right.

      After the trial court rendered judgment terminating Father’s parental

relationship with B.G. and placing all the children in the permanent managing

conservatorship of TDFPS, the trial court once again implored Father to file an



                                        5
affidavit of indigence so that he could receive appointed appellate counsel if the

court found him indigent:

      [THE COURT]:          Now, [Father], I want you to know that you have a
                            right to appeal this decision, and you have a right
                            to have an attorney represent you in that appeal,
                            and I can tell you that it is very complex, and
                            there’s no way that you could do that yourself. If
                            you are indigent, then you’d be entitled to have an
                            attorney appointed by this court to represent you,
                            but you need to fill out that paperwork. I would do
                            it since you—especially since you live in
                            California, you need to do that today while you’re
                            here. Maybe [Mother’s trial counsel] would direct
                            you. If not, my staff will direct you back to my
                            coordinator’s office, and there’s—there’s a form
                            that you can fill out to be appointed an attorney,
                            and if you meet the indigency qualifications, the
                            Court would appoint you an attorney if you want
                            to appeal this case.

      . . . FATHER:         Yes. I want to appeal it.

      THE COURT:            All right. Then go fill out that paperwork before
                            you leave the building to make sure that you
                            have—that you meet the qualifications in order to
                            get a court-appointed attorney.

                                  All right. That will be the order of the court.

      Appointed counsel for appeal did not file a motion for new trial.

      Appellant relies on In re J.M. 3 and In re C.D.S. 4 in arguing that the trial

court erred by allowing Father to proceed to trial without counsel. Those cases

are distinguishable. In J.M., our sister court in Amarillo held that the trial court
      3
       361 S.W.3d 734 (Tex. App.—Amarillo 2012, no pet.).
      4
       172 S.W.3d 179 (Tex. App.—Fort Worth 2005, no pet.).



                                           6
committed reversible error by proceeding to trial without appointing counsel for a

mother who, like Father, never affirmatively requested trial counsel or filed an

affidavit of indigence. 5 The trial record in J.M., however, as our sister court

discussed, demonstrates that the mother had been sentenced to prison about

three weeks before the termination trial and that she had been found indigent for

purposes of her criminal case. 6 Specifically, the bill of costs attached to the

criminal judgment, which TDFPS offered as a trial exhibit, implicitly shows that

appointed counsel had represented the mother in her criminal case. 7

Significantly, the trial court in J.M. never inquired about indigence or trial counsel

for the mother. 8

      In contrast, the trial court here repeatedly gave Father an opportunity to fill

out an affidavit and request trial counsel.     Further, the only evidence at trial

regarding Father’s then current financial status did not suggest indigence.

Dereka Davis, a conservatorship worker with TDFPS who had been assigned to

the case since February 2014, testified that Father provided proof of employment

and told her that he had a housekeeper. Father testified that he was renting a

double-wide mobile home with three bedrooms and two bathrooms. Additionally,

      5
361 S.W.3d at 739.
      6
       Id. at 735–36.
      7
       Id. at 736.
      8
       Id. at 735–36, 739.



                                          7
Father testified that he had three part-time jobs and also had some contract jobs

of his own, all in the construction industry.      He also stated that “work just

exploded for” him and that he was “so busy” that he was “running around like a

chicken with no head,” which he described as “a good thing because [he could]

finally provide for [the children] the real way you’re supposed to.” He did not

submit evidence on the indigence issue until after the trial court’s rendition.

      In C.D.S., this court held that the trial court abused its discretion by not

finding the mother indigent and not appointing her trial counsel. 9 The mother had

filed an affidavit of indigence and requested appointed trial counsel on the day of

the emergency removal hearing, several months before trial. 10 On the other

hand, in the case before us, Father did not file any indigence documents during

the seventeen months from the filing of the termination petition until trial began,

he declined the trial court’s offer to file an affidavit at the beginning of trial and

thereby perhaps secure appointed trial counsel and a continuance, and he did

not offer any evidence to trigger an indigence inquiry before the trial ended. We

are not prepared to hold that the trial court erred by allowing Father to proceed to

trial without an attorney or by not appointing trial counsel in the face of Father’s

resistance.



      9
172 S.W.3d at 185–86.
      10
          Id. at 185.



                                          8
Absence of Faretta 11-type Warnings

      In his alternative point, Father contends that the trial court erred by not

warning him about the dangers and disadvantages of self-representation and by

not ensuring that his waiver of trial counsel was knowing and intelligent. Father

did not raise this point in the trial court; it is therefore not preserved. 12 We

nevertheless point out that while the governing statute at the time of trial did not

require admonishments, 13 the admonishments provided by the trial court comply

with the admonishments required by the statute as amended after trial. 14

      11
        Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525 (1975).
      12
         See Tex. R. App. P. 33.1(a); In re K.A.F., 160 S.W.3d 923, 928 (Tex.)
(refusing to reach merits of issue not raised in intermediate appellate court), cert.
denied, Carroll v. Faucheux, 546 U.S. 961 (2005); In re L.M.I., 119 S.W.3d 707,
708–09, 711 (Tex. 2003) (holding argument that parent’s affidavit of
relinquishment was secured in manner violating due process waived because not
raised in trial court), cert. denied, Duenas v. Montegut, 541 U.S. 1043 (2004); In
re B.L.D., 113 S.W.3d 340, 350–51 (Tex. 2003) (holding fundamental-error
doctrine inapplicable to procedural preservation rules and that due process does
not mandate appellate review of unpreserved issues in parental termination
cases), cert. denied, Dossey v. Tex. Dep’t of Protective and Regulatory Servs.,
541 U.S. 945 (2004); Tex. Dep’t of Protective & Regulatory Servs. v. Sherry, 46
S.W.3d 857, 861 (Tex. 2001) (holding failure to raise constitutional issue below
bars its appellate review); In re T.H., No. 02-07-00464-CV, 2008 WL 4831374, at
*8 (Tex. App.—Fort Worth Nov. 6, 2008, no pet.) (mem. op.) (holding father failed
to preserve argument that proceeding to trial in his absence violated his
constitutional rights).
      13
        Act of May 20, 2013, 83rd Leg., R.S., ch. 810, § 9, 2013 Tex. Gen. Laws
2029, 2032 (current version at Tex. Fam. Code Ann. § 262.201(a-1) (West
2014)); In re K.M.L., 443 S.W.3d 101, 122 (Tex. 2014) (Lehrmann, J.,
concurring).
      14
        See Tex. Fam. Code Ann. § 262.201(a-1).



                                         9
Further, Father had a “pretty lengthy criminal history,” including prison

confinement, and testified that he had been told “[o]n several occasions” that if

indigent, he would have a right to representation by court-appointed counsel.

Unlike the records in K.M.L. and J.M., the record in the case before us is

decidedly not “devoid of any indication that [Father] knew of [his] rights to claim

indigency and request counsel.” 15 Instead, the record shows that he waived that

right. We overrule Father’s first point, the only point challenging the trial court’s

order naming TDFPS PMC of his son, I.G.

Endangerment Evidence

      In his second and third points, Father challenges the trial court’s

endangerment findings supporting the termination of his parental relationship

with B.G., 16 contending that the evidence is legally and factually insufficient to

support the findings. As we have previously explained,

             Endangerment means to expose to loss or injury, to
      jeopardize. The trial court may order termination of the parent-child
      relationship if it finds by clear and convincing evidence that the
      parent has knowingly placed or knowingly allowed the child to
      remain in conditions or surroundings that endanger the physical or
      emotional well-being of the child. Under subsection (D), it is
      necessary to examine evidence related to the environment of the
      child to determine if the environment was the source of
      endangerment to the child’s physical or emotional well-being.


      15
       K.M.L., 443 S.W.3d at 123 (Lehrmann, J., concurring) (quoting J.M., 361
S.W.3d at 739).
      16
        See Tex. Fam. Code Ann. §161.001(1)(D), (E) (West 2014).



                                         10
      Conduct of a parent in the home can create an environment that
      endangers the physical and emotional well-being of a child.

             . . . . Under subsection (E), the relevant inquiry is whether
      evidence exists that the endangerment of the child’s physical or
      emotional well-being was the direct result of the parent’s conduct,
      including acts, omissions, and failures to act. Termination under
      subsection (E) must be based on more than a single act or omission;
      a voluntary, deliberate, and conscious course of conduct by the
      parent is required.

             To support a finding of endangerment, the parent’s conduct
      does not necessarily have to be directed at the child, and the child is
      not required to suffer injury. The specific danger to the child’s well-
      being may be inferred from parental misconduct alone, and to
      determine whether termination is necessary, courts may look to
      parental conduct both before and after the child’s birth. . . . As a
      general rule, conduct that subjects a child to a life of uncertainty and
      instability endangers the child’s physical and emotional well-being.

             Additionally, a parent’s mental state may be considered in
      determining whether a child is endangered if that mental state allows
      the parent to engage in conduct jeopardizing the child’s physical or
      emotional well-being. . . . [E]ven if a parent makes dramatic
      improvements before trial, evidence of improved conduct, especially
      of short-duration, does not conclusively negate the probative value
      of a long history of . . . irresponsible choices. 17

      Abusive or violent conduct by a parent may produce an environment that

endangers the child’s physical or emotional well-being, as may parental drug use

and drug-related criminal activity. 18 Drug use and its effects on a parent’s life



      17
       In re L.E.M., No. 02-11-00505-CV, 2012 WL 4936607, at *2 (Tex. App.—
Fort Worth Oct. 18, 2012, no pet.) (mem. op.) (citations and internal quotation
marks omitted).
      18
       In re C.W., No. 02-14-00274-CV, 2014 WL 7139645, at *3 (Tex. App.—
Fort Worth Dec. 12, 2014, no pet. h.).



                                        11
and ability to parent may likewise prove an endangering course of conduct. 19

Additionally, even though imprisonment alone does not prove that a parent

engaged in a continuing course of conduct that endangered the physical or

emotional well-being of his child, it is nevertheless a factor that we may properly

consider on the issue of endangerment. 20

      The trial court heard the following evidence.       In January 2012, S.G.

overdosed and was hospitalized. Mother left her there. After receiving a report,

CPS investigated, resulting in a disposition of reason to believe that Mother had

engaged in medical neglect. Mother told a CPS investigator at the beginning of

that case that she had no information on Father. Later, Mother reported that she

sent S.G. to live with Father, but then Mother could not provide his address or

telephone number. S.G. was living with Mother a week after that report. Father

denied that S.G. had stayed with him.

      In March 2013, CPS received a report that S.G. had again been left alone

at a hospital. Mother was in jail. When former CPS investigator Andrew Calvin

interviewed her, she told him that Father was not involved with the family. The

children did not have a telephone number for Father.           The children were

removed, and TDFPS was named their temporary PMC.


      19
        Id. at *4.
      20
       In re A.N., No. 02-14-00206-CV, 2014 WL 5791573, at *17 (Tex. App.—
Fort Worth Nov. 6, 2014, no. pet.) (mem. op.).



                                        12
      Davis met Father the day before trial. He had been in California since she

was assigned to the case in February 2014. She had been unable to reach him

until March 2014 because either the telephone number TDFPS had for Father

was turned off or calls went directly to voicemail. But she testified that Father

knew how to reach TDFPS to provide new contact information. Davis testified

that Anna Salinas, the first caseworker, noted in the file that she had tried to call

Father and that he reached out to her once. Davis classified Salinas’s attempt to

contact Father as reasonable.

      Father had called S.G. approximately once a month since Davis took over

the case, so S.G. gave Father Davis’s contact information. Father told Davis that

the children were not in TDFPS’s custody because of his actions but because of

Mother’s and that he would do whatever it took to get them back. He also told

Davis that he had moved to California to get away from Mother and to build a

better life for the children. He further told Davis that he was not then in contact

with I.G. and B.G. because he did not know where they were. Davis gave Father

I.G.’s telephone number and gave B.G. Father’s telephone number. B.G. never

called Father. Father wrote I.G. and B.G. each a letter in June 2014, and he and

I.G. had a texting relationship by the time of trial.

      Davis testified that I.G.’s foster mother had reported that Father knew of

the children’s CPS history, including the fact that they had been removed from

Mother. But Davis also stated that Father never took any responsibility for it.




                                           13
        Davis testified that B.G. does not want to reunite with Father.        B.G.

reported that in the past, Father would drive while intoxicated with her in the car,

and it scared her. B.G. told Davis that life with Father had been chaotic and that

she did not think she would thrive in that environment.

        B.G. attempted suicide in January 2014. Davis at first testified that the

cause of the attempt was B.G.’s anxiety at being returned to either parent. Later,

Davis testified that the suicide attempt occurred after Mother missed visits with

B.G. and B.G. concluded that Mother did not want or love her. B.G.’s therapist

testified that B.G. told her that she attempted suicide because she felt

abandoned by all her family.

        B.G. also told the therapist that she wants to remain in foster care because

Father and Mother have chaotic lifestyles, and she wants more stability. She

additionally told the therapist that Father had choked her one time and that she

also saw him beat up Mother or his girlfriend; the therapist did not remember

which. B.G. also told her therapist that Father had been physically violent in the

past.

        Mother told her counselor that her relationship with Father had had some

problems, mostly to do with arguing and domestic violence. She talked about

physical altercations, yelling, and demeaning language on both their parts but

placed most of the responsibility on Father. She admitted that the children were

sometimes present during these conflicts.




                                         14
      Father testified that he believed that B.G. was still in diapers when he and

Mother broke up and he left the home. B.G. was thirteen at trial. He and Mother

did not have a custody agreement. Instead, he “pretty much let her keep the

kids, because every time [he] tried to take them she—one time [he] tried to take

them because she wasn’t taking care of them, and the police told [him] if [he]

ever showed up again they would arrest [him].” Father did not remember when

that happened. He stated that he had talked to an attorney about taking custody

from Mother before.

      But he “honestly [could not] say” whether he knew that the children were in

CPS’s care for over a year from 2004 until 2006 or if he even saw them in 2004

or 2005. He testified that he had “seen them on and off, but as far as dates and

times and stuff,” he could not “honestly answer that.” He admitted that he had

gone up to a year without seeing them.

      Father admitted that he was aware of all the times that CPS had been

involved in the children’s lives, that he believed it had been three or four times,

and that he had never reached out to CPS to step in. He did say, however, that

he had always wanted to do so but had had no way to take care of them

financially in the past. He admitted that he had not had a stable home and had

not been a good choice for them in the past.

      Father also admitted that he had a history of family violence with Mother.

He further admitted to a “pretty lengthy criminal history,” including drug

convictions during the children’s lives as well as assault convictions. He believed


                                         15
that he had spent maybe three years of their lives incarcerated. Father also had

a 2009 conviction for prostitution and a 2010 arrest for possession of a controlled

substance. He at first admitted that his incarceration was his own fault but then

testified that it happened “because [he] didn’t have [any]body. [He] didn’t have

[his] children. [He] had nothing.           [He] was, like—you know, [he] didn’t have

[any]thing to live for, actually . . . .”

       Father testified that he had sent B.G. only the one letter, instead of letters

bimonthly as ordered, because he had been too busy with work. Father stated

that he does not want B.G. to be adopted because he wants her with him. He

testified that he had not “had the reasonable time or the chance to be a father to

[the children] without the involvement of their mother.” He also testified that he

had been trying to get the children back for years but that they always wanted to

live with Mother.

       Father admitted that he had made a lot of mistakes in the past. He did not

“recall” choking B.G. He stated that he would “whoop” or “spank” the children but

had not beaten or mistreated them.             He admitted that he had driven while

intoxicated but claimed that he was no longer an alcoholic. He testified that he

had last used drugs about six months before trial and had stopped drinking

maybe a year before trial. He admitted that using drugs during the pendency of

the case was not responsible behavior for a parent trying to get his children back.

       Father at first testified that he moved to California before the current

removal but later admitted that he did so knowingly after the children came into


                                              16
care. He stated, though, that he moved because he could not take care of the

children financially here and did not have “a stable place.” Father did not provide

Davis with any proof of housing in California; he said he forgot the lease

agreement.

      Father’s adult daughter, F.G., testified that he had had a rough life and

could not always take care of his children in the past but that they loved him even

when he made bad choices. “But he’s doing right now.” She admitted, however,

that when she was removed from the home at about the age of ten, she had no

contact with Father and that at most, her contact with him had been once a

month. She stated that Father “is not really good with phones. He never really

has a phone. [She] just couldn’t get ahold of him.”

      Thus, the trial court heard evidence of Father’s past criminal activity, drug

activity, domestic violence, and direct endangerment of B.G. through driving

while intoxicated while she was a passenger and also by choking her. The trial

court also heard indirect and direct evidence of Father’s history of instability and

unreliability in his children’s lives. The trial court could have properly found that

Father’s moving to California after the removal without staying in regular contact

with TDFPS or the children, his drug use there, and his failure to provide a lease

agreement evidenced that his pattern of instability continued or that it at least had

not been permanently replaced by stability.      Applying the proper standard of

review and reviewing all the evidence in the light most favorable to the findings




                                         17
and judgment, 21 we hold that the evidence is legally sufficient to support the trial

court’s endangerment findings. Further, applying the appropriate standard to our

review of all the evidence while affording due deference to the trial court, 22 we

hold that the evidence is factually sufficient to support the trial court’s

endangerment findings. We overrule Father’s second and third points.

Conclusion

      Because of our disposition of these points, we do not reach his fourth

point. 23 Having overruled Father’s dispositive points, we affirm the trial court’s

judgment.


                                                    PER CURIAM


PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DELIVERED: January 29, 2015




      21
       See In re J.P.B., 180 S.W.3d 570, 573–74 (Tex. 2005); In re J.F.C., 96
S.W.3d 256, 266 (Tex. 2002).
      22
       See In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006); In re C.H., 89
S.W.3d 17, 27–28 (Tex. 2002).
      23
        See Tex. R. App. P. 47.1; In re E.M.N., 221 S.W.3d 815, 821 (Tex.
App.—Fort Worth 2007, no pet.) (providing that along with a best interest finding,
a finding of only one ground alleged under section 161.001(1) is sufficient to
support a judgment of termination).



                                         18